This is a Corrected Notice of Allowance.
This is an Allowance for serial number 16363288.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Laut on September 7, 2021.
The application has been amended as follows: 
Claim 2, line 1, “further comprising: an upper bearing portion; and a lower bearing portion removably coupled to the upper bearing portion; wherein:” has been deleted. 
	, line 8, “; and the first coupler portion and the second coupler portion are configured to enclose the first torque tube and the second torque tube” has been deleted.

	Claim 16, line 16, “a” after “combine as” has been deleted and –the—has been inserted. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose in regards to claim 1, an upper bearing portion; and a lower bearing portion removably coupled to the upper bearing portion, the lower bearing portion comprising: a pair of stop portions; a pier insert portion including fastening slots; and a first prong including a first latching portion; wherein the first coupler portion and the second coupler portion combine as an enclosed torque tube portion and couple over a first torque tube and a second torque tube and including all of the other limitations within claim 1. 
In regards to claim 9, an upper bearing portion comprising a pair of gussets; and a lower bearing portion removably coupled to the upper bearing portion, the lower bearing portion comprising:Page 4 of 17Patent Application No. 16/363,288Docket No. DAL2-P.e01 Amdt. Dated May 28, 2021Reply to Non-Final Office Action of May 13, 2021a pier insert portion including fastening slots; and a first prong including a first latching portion; wherein the upper bearing portion and the lower bearing portion combine as a bearing enclosure for the first portion and the second portion, the first portion and the second portion couple over a first torque tube and a second torque tube and including all of the other limitations within claim 9.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631